DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendment filed on 28 January 2021.  Claims 1, 3-7, and 9-36 are pending in the application.  Claims 2 and 8 have been cancelled.  Claims 26-31 are withdrawn from consideration by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-16, 19-25, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2007/0275518, in view of Zhao et al., US 2016/0351724, both of record.
With respect to independent claim 1, Wang discloses a thin film transistor, shown in Fig. 5E, comprising:
a gate electrode 302a,
a semiconductor layer 306a overlapped with the gate electrode, the semiconductor layer including a plurality of holes (see Fig. 5E below),
 a gate insulating layer 304 between the gate electrode 302a and the semiconductor layer 306a, the gate insulating layer 304 including a first region overlapped with the semiconductor layer and a second region not overlapped with the semiconductor layer, the gate insulating layer including a plurality of recess portions 304r at a surface of the gate insulating layer 304 facing the semiconductor layer 306a, the plurality of recess portions 304r being in the first region, each of the plurality of recess portions 304r overlapping each of the plurality of holes along a vertical direction of a substrate, and

wherein each of the plurality of holes extends through an entire thickness of the semiconductor layer 3061 (as shown in Fig. 5E, each of the plurality of holes extends through an entire thickness of semiconductor layer 3062a) to expose each of the plurality of recess portions 304r in the gate insulating layer 304.

    PNG
    media_image1.png
    448
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    739
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  One of ordinary skill in the art could have formed the recess portions in the gate insulating layer of Wang to a depth of either less than, equal to, or greater than 50% of the thickness of the gate insulating layer with a reasonable expectation of success.  Therefore, requiring in claim 1 that “a depth of recess portions is 50% or less of a thickness of the gate insulating layer” is not deemed to patentably distinguish Applicant’s claimed thin film transistor from the known thin film transistor of Wang.

With respect to claim 4, as shown in Fig. 5E of Wang, the plurality of recess portions 304r are randomly arranged at the surface of the gate insulating layer 304 facing the semiconductor layer, as shown in Fig. 5E above.  
With respect to claim 5, as shown in Fig. 5E of Wang, the plurality of holes of the semiconductor layer 306a are randomly arranged, see Fig. 5E above.  
With respect to claim 6, as shown in Fig. 5E of Wang, the plurality of recess portions 304r of the gate insulating layer 304 are repetitively arranged according to a column or a row at the surface of the gate insulating layer 304 facing the semiconductor layer 306a, see Fig. 5E above.  
With respect to claim 7, as shown in Fig. 5E of Wang, the plurality of holes of the semiconductor layer 306a are repetitively arranged according to a column or a row, as shown in Fig. 5E above.
With respect to claims 9-11, neither Wang nor Zhao et al. disclose the depth of the recess portions, the width of the recess portions, or an interval between neighboring recess portions, as recited in dependent claims 9-11. However, the claimed range of depths, the claimed range of widths, and the claimed range of intervals would have been an obvious matter of design choice and clearly optimizable through routine experimentation, since such a modification would have involved a mere change in the size and spacing of the recess portions.  Since Wang and Zhao et al. disclose the recess portions, the depth of the recess portions, the width of the recess portions, or an 
With respect to claim 12, as shown in Fig. 5E of Wang, the plurality of recess portions 304r have substantially a same width according to a depth, as shown in Fig. 5E, the recess portions have a same width.
With respect to claims 13 and 14, neither Wang nor Zhao et al. disclose that a width of the plurality of recess portions becomes wider as a depth from the surface of the gate insulating layer facing the semiconductor layer increases. However, it would have been obvious to one of ordinary skill in the art to make the width of the recess portions wider as the depth of the recess portions increases, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to the skilled artisan that a width of the plurality of recess portions could become a wider as a depth from the surface of the gate insulating layer facing the semiconductor layer increases.  In addition, the specification contains no disclosure of either the critical nature of the claimed shape of the recess portions nor any unexpected results arising therefrom. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 16, as shown in Fig. 5E of Wang, the semiconductor layer 306a is a continuous thin film (Portion 3061a of semiconductor layer 3061 is a continuous thin film.), see Fig. 5E.  
With respect to independent claim 19, Wang discloses a thin film transistor array panel, shown in Fig. 4E, comprising:4Atty. Dkt. No. 15639-000378-US
a substrate 300,
a gate line 3021 (see paragraph [0048]) and a data line 3083 (see paragraph [0050]) on the substrate 300, the gate line and the data line crossing each other to define a plurality of pixels, and
the thin film transistor of claim 1 connected to the gate line 3021 and the data line 3083 and disposed in one of the plurality of pixels, see Fig. 4E and paragraphs [0046]-[0052].  
With respect to claim 20, in the thin film transistor of Wang, shown in Fig. 5E, the gate insulating layer 304 is on a whole surface of the substrate, the plurality of recess portions 304r are not in the second region, as shown in Figs. 5C and 5E.
With respect to claim 21, Wang discloses an electronic device comprising: the thin film transistor of claim 1, see Figs. 4E and 5E and paragraphs [0046]-[0052].  
With respect to independent claim 22, Wang discloses a thin film transistor, shown in Fig. 5E, comprising:
an electrode 302a;

a semiconductor layer 306a on the insulation layer 304 except for the plurality of recess portions 304r (Semiconductor layer 306a comprises layers 3061a and 3062a.  As shown in Fig. 5E, layer 3062a is not on the plurality of recess portions.), such that the semiconductor layer 306a is selectively on the surface portion of the insulation layer, see Fig. 5E and paragraphs [0046]-[0052], 
the insulation layer 304 includes a first region overlapped with the semiconductor layer 306a and a second region not overlapped with the semiconductor layer 306a, as shown in Fig. 5C below, and 
the plurality of recess portions 304r are in the first region, as shown in Fig. 5C below.. 


    PNG
    media_image1.png
    448
    694
    media_image1.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  One of ordinary skill in the art could have formed the recess portions in the gate insulating layer of Wang to a depth of either less than, equal to, or greater than 50% of the thickness of the gate insulating layer with a reasonable expectation of success.  Therefore, requiring in claim 1 that “a depth of recess portions is 50% or less of a thickness of the gate insulating layer” is not deemed to patentably distinguish Applicant’s claimed thin film transistor from the known thin film transistor of Wang.

With respect to claims 24 and 25, neither Wang nor Zhao et al. disclose the width of the recess portions or an interval between neighboring recess portions. However, the claimed range of widths and the claimed range of intervals would have been an obvious matter of design choice and clearly optimizable through routine experimentation, since such a modification would have involved a mere change in the size and spacing of the recess portions.  Since Wang and Zhao et al. disclose the recess portions, the width of the recess portions or an interval between neighboring recess portions is not deemed to patentably distinguish Applicant’s claimed thin film transistor from the known thin film transistor of Wang.
With respect to independent claim 32, Wang discloses a thin film transistor, shown in Fig. 5E, comprising:
a substrate 300; a plurality of electrodes 302a, 3081, and 3082 spaced apart from each other on the substrate 300, the plurality of electrodes including a source electrode 3081, a drain electrode 3082, and a gate electrode 302a, the gate electrode 302s between the source electrode 3081 and the drain electrode 3082 in a plan view (see Fig. 4E);
a semiconductor layer 306a on the substrate 300, the semiconductor layer 306a facing the gate electrode 302a, the semiconductor layer 306a including a plurality of 
a gate insulating layer 304 extending between the semiconductor layer 306a and the gate electrode 302a, the gate insulating layer 304 including a first surface facing the semiconductor layer 306a, the first surface of the gate insulating layer including a plurality of recess portions 304r under the plurality of holes of the semiconductor layer 306, the gate insulating layer 304 including a first region overlapped by the semiconductor layer 306a and a second region not overlapped with the semiconductor layer 306a (as shown in Fig. 5C), the plurality of recess portions 304a being in the first region each of the plurality of recess portions 304r overlapping each of the plurality of holes along a vertical direction of a substrate, see Figs. 4E and 5E and paragraphs [0046]-[0052], wherein each of the plurality of holes in the semiconductor layer 306a extend through an entire thickness of the semiconductor layer 306a to expose each of the plurality of recess portions 304r in the gate insulating layer 304, as shown in Figs. 5E.
Claim 32 requires a depth of recess portions to be 50% or less of a thickness of the gate insulating layer.  Although the recess portions 304r extend into the gate insulating layer 304, Wang does not disclose that the depth of the recess portions 304r is 50% or less of a thickness of the gate insulating layer 304.  However, Zhao et al. disclose a thin film transistor having recess portions in gate insulating layer 120, as KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  One of ordinary skill in the art could have formed the recess portions in the gate insulating layer of Wang to a depth of either less than, equal to, or greater than 50% of the thickness of the gate insulating layer with a reasonable expectation of success.  Therefore, requiring in claim 1 that “a depth of recess portions is 50% or less of a thickness of the gate insulating layer” is not deemed to patentably distinguish Applicant’s claimed thin film transistor from the known thin film transistor of Wang.
With respect to claim 35, neither Wang nor Zhao et al. disclose the width of the recess portions or an interval between neighboring recess portions. However, the claimed range of widths and the claimed range of intervals would have been an obvious matter of design choice and clearly optimizable through routine experimentation, since such a modification would have involved a mere change in the size and spacing of the 
With respect to claim 36, Wang discloses an electronic device, shown in Fig. 4E, comprising:
the thin film transistor of claim 32;
a gate line 3021(see paragraph [0048]) connected to the gate electrode 302a (as shown in Fig. 5E); and
a data line 3083 (see paragraph [0050]) connected to the source electrode 3081, see Figs. 4E and 5E and paragraphs [0046]-[0052].

Claims 17, 18, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2007/0275518, in view of Zhao et al., as applied to claims 1 and 32 above, further in view of Usta et al., US 2013/0062598, newly cited.
Wang and Zhao et al. are applied as above.  Although Wang discloses the semiconductor layer 306a is a continuous thin film (Portion 3061a of semiconductor layer 3061 is a continuous thin film.), Wang fails to teach or suggest that the semiconductor layer is an organic semiconductor or that the organic semiconductor includes at least one of a fused polycyclic aromatic compound or a fused polycyclic heteroaromatic compound.  However, Usta et al. disclose a fused polycyclic aromatic compound, such as, naphthalene, can be used as the active layer in a thin film transistor, thereby yielding a thin film transistor which exhibits high carrier mobility .

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.  Applicant has argued that Wang fails to teach or suggest "each of the plurality of holes in the semiconductor layer extend through an entire thickness of the semiconductor layer to expose each of the plurality of recess portions in the gate insulating layer."  In the thin film transistor of Wang, the semiconductor layer 306a comprises a first semiconductor layer 3061a and a second semiconductor layer 3062a.  As is shown in Fig. 5E of Wang, holes in the semiconductor layer 306a extend through the entire thickness of semiconductor layer 3062a, that is, extend through “an entire thickness” of semiconductor layer 306a. The claims, as presently drafted, do not require the holes to extend through the entire thickness of semiconductor layer 306a, but merely require the holes to extend through “an entire thickness”.  Hence, in the thin film transistor of Wang, "each of the plurality of holes in the semiconductor layer extend through an entire thickness of the semiconductor layer to expose each of the plurality of recess portions in the gate insulating layer", as required in independent claims 1 and 32. 
Applicant has further argued that the holes in the semiconductor layer of Wang, as shown in Fig. 5E, does not expose the recess portions in the gate insulating layer 
Applicants has also argued that one of ordinary skill in the art would not modify Wang in view of Zhao because Zhao teaches away from the objective in Wang.  Applicant has argued that in the process of Zhao, semiconductor layer 130 of uniform thickness is formed, whereas, Wang teaches forming the channel layer 306a with portions 3063 and 3064 having different thicknesses so the individual pixel electrodes 3121 and 3122 have different charging rates.  First, the present claims are drawn to a thin film transistor, not the method of it fabrication.  Second, it has been well established that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Both Zhao and Wang disclose recess portions in a gate insulating layer in an inverted thin film transistor.  Zhao has only been relied upon as a teaching of the depth of these recess portions. It would have been obvious to the skilled artisan to look to Zhao as a teaching of the depths of the recess portions in a gate insulating layer, since both Zhao and Wang are drawn to inverted thin film transistors.

For the above reasons, the rejection of the claims based on Wang have been maintained.  However, the amendments made to the claims have overcome the rejections based on Diao et al.


                                              Rejoinder
.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various thin film transistor having recess portions in the gate insulating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822